Citation Nr: 1414830	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to December 1971; he died in September 2009.  By administrative decision dated in April 2011, the appellant was determined to be the Veteran's common law wife for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Muskogee, Oklahoma, RO.  In December 2013, the appellant testified before the Board by videoconference; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran was exposed to Agent Orange and other toxins during his active service that caused or contributed to his death.  

With respect to Agent Orange exposure, the Veteran's DD-214 specifically notes that he did not have service in Vietnam.  However, the appellant stated that the Veteran reported, prior to his death, that he was in Vietnam, and she contends that he was crew chief for a heavy hauling helicopter that moved goods and personnel and that landed on the ground in Vietnam.  (See, e.g., Statements in Support of Claim received in March 2011 and September 2012.)  The Veteran's service personnel records indicate that he was stationed in Okinawa, Japan, from January to December 1971.  The record includes the Veteran's flight logs from that time period, along with codes indicating the purpose of each flight.  The appellant has provided a copy of the flight code definitions effective in 2004.  She has also provided evidence, including internet articles and hearing testimony, that barrels of Agent Orange were buried on U.S. military bases in Okinawa.  

The RO did not submit a request to the Joint Services Records Research Center (JSRRC) to confirm Agent Orange exposure.  (The record contains a hand written note that such request was unnecessary because the Veteran was not stationed in Vietnam, but this does not address the appellant's specific contentions regarding Agent Orange exposure.)  In order to afford the appellant every consideration with her appeal, the Board finds that further development is warranted in order to more fully address the appellant's contentions.  On remand, the RO should submit a request to the JSRRC (or any other official source/agency deemed appropriate) to verify the appellant's allegations, to include consideration of whether the flight logs indicate flights into Vietnam and whether Agent Orange was stored or used in Okinawa.

With respect to toxin exposure, the appellant has submitted treatise evidence suggesting that exposure to certain toxins is associated with the development of heart disease and indicating that certain U.S. military bases in California were closed due to contamination by these toxins.  The Veteran's service personnel file indicates that he was stationed at two of these bases for one week in 1969.  The appellant has also asserted that the Veteran was exposed to toxins during helicopter maintenance and submitted treatise evidence in support of such assertion.  (See also Veteran's May 2002 service connection claim for emphysema.)  Under the circumstances, the Board believes that a VA medical opinion is appropriate in order to determine whether the Veteran's cause of death was related to service.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The etiology opinion should also consider the conflicting evidence as to whether the Veteran died of ischemic or non-ischemic heart disease and, if exposure to Agent Orange is conceded, whether such exposure is etiologically related to his death, as well as whether any other condition causing or contributing the Veteran's death is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the JSRRC (or any other official source/agency deemed appropriate) provide any information that might corroborate the Veteran's alleged in-service exposure to herbicides, including Agent Orange.  The Board is particularly interested in records or evidence pertaining to the Veteran's service in Okinawa, Japan, from January to December 1971.  During this time, the Veteran served on a helicopter crew; flight records are available.  Information in the file also suggests that Agent Orange may have been present in Okinawa.  If the RO is notified that additional information is needed from the appellant to conduct a search for evidence that might corroborate the Veteran's in-service exposure to herbicides, then the appellant should be contacted and informed of the information needed.

2.  After the development sought above is completed, if the appellant's claim cannot be granted on a presumptive basis, the RO should arrange for the Veteran's claims file to be forwarded to an appropriate medical provider for an advisory medical opinion regarding a nexus between the Veteran's heart disease and his active duty service.  The claims file must be reviewed in conjunction with the medical opinion.  

The examiner should first consider whether the heart disease that caused the Veteran's death was ischemic or non-ischemic in nature.  (See, e.g., November 2000 Eastern Oklahoma Medical Center discharge diagnosis of ischemic cardiomyopathy, October 1997 Oklahoma City VA Medical Center discharge diagnosis of non-ischemic cardiomyopathy, and October 2009 death certificate.)   

The examiner should then opine as to:

(A)  Whether it is at least as likely as not (50 percent probability or greater) that the heart disease that caused the Veteran's death was due to his active service, to include:

(a)  exposure to herbicides (if established); or
(b)  fumes/toxins associated with helicopter maintenance; or 
(c) contaminated U.S. military bases; and  

(B)  The examiner should also opine as to whether it is as least as likely as not that any other underlying cause or significant contributing condition leading to the Veteran's death (i.e., chronic obstructive pulmonary disease, hypertension, and hyperlipidemia) is etiologically related to his active service.  

All opinions and conclusions expressed must be supported by a complete rationale.

3.  After completion of the above, and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the issue on appeal.  The appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


